Exhibit 10.13

September 9, 2016

IES Holdings, Inc.

5433 Westheimer, Suite 500

Houston, TX 77056

Attention: Robert W. Lewey

 

Re: Third Amendment

Gentlemen:

Reference is hereby made to that certain Amended and Restated Credit and
Security Agreement, dated as of September 24, 2014, by and among IES Holdings,
Inc. (“Administrative Borrower”), certain of its subsidiaries and affiliates, as
Borrowers and Guarantors (as defined therein), and Wells Fargo Bank, National
Association (“Lender”) (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used but not
defined herein shall have the meanings given them in the Credit Agreement.

Borrowers have requested that the Credit Agreement be amended on terms and
conditions set forth in this letter agreement (this “Letter Agreement”).
Therefore, in consideration of the foregoing, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

I. AMENDMENT

1.1 Effective as of the date hereof, Section 7.17 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“Use proceeds of the Loans in connection with funding work related to the Bonded
Contracts unless such use is upon terms, provisions and conditions acceptable to
Lender, in its good faith discretion (such as, without limitation, Lender being
satisfied with its Lien priority and right to proceeds relating to Borrowers’
assets and restrictions on when payments may be made by Borrowers in connection
with Bonded Contracts); provided, however, except as otherwise provided in the
Federal Insurance Company and Liberty Mutual Intercreditor, the Chartis
Intercreditor, the Everest Intercreditor, or any intercreditor agreement entered
into after the Third Amendment Closing Date in form and substance satisfactory
to Lender, Lender agrees that the foregoing shall not be construed to prevent
any ability of Federal Insurance Company, Liberty Mutual, Chartis, Everest, or
any other Surety (so long as such Surety has entered into an intercreditor
agreement with Lender in form and substance satisfactory to Lender), as
applicable, to receive payment out of any assets of any Borrower in which
Federal Insurance Company, Liberty Mutual, Chartis, Everest or such other Surety
has a first priority Lien in a circumstance where Federal Insurance Company,
Liberty Mutual, Chartis, Everest, or such other Surety has made a payment on a
Surety Bond and Federal Insurance Company, Liberty Mutual, Chartis, Everest, or
such other Surety is seeking reimbursement for such payment from such Borrower.”

1.2 Effective as of the date hereof, Schedule 1.1 of the Credit Agreement is
hereby amended to add the following definitions in the proper alphabetical
order:

“Everest” means Everest Reinsurance Company, Everest National Insurance Company
or any of their Affiliates or Subsidiaries.”

“Everest Intercreditor” means an Intercreditor Agreement entered into as of
September 9, 2016 by and among Lender, Everest and certain Loan Parties, in form
and substance satisfactory to Lender in its sole and absolute discretion, as the
same may be amended, amended and restated or otherwise modified from time to
time.”

[IES] Letter Agreement- Third Amendment



--------------------------------------------------------------------------------

“Third Amendment Closing Date” shall mean September 9, 2016.”

1.3 Effective as of the date hereof, the following definitions set forth in
Schedule 1.1 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

““Excluded Collateral” means (i) the Surety Collateral to the extent (a) the
issuer of the Surety Bond is Chartis, Everest, Liberty Mutual Federal Insurance
Company, or other Surety (so long as such Surety has entered into an
intercreditor agreement with Lender in form and substance satisfactory to
Lender) or a co-surety of such Person under the Specified Surety Agreements in
effect on the Third Amendment Closing Date, provided that the Chartis
Intercreditor, Everest Intercreditor, the Federal Insurance Company and Liberty
Mutual Intercreditor, or an intercreditor agreement entered into after the Third
Amendment Closing Date in form and substance satisfactory to Lender, as
applicable, is in full force and effect and (b) such Surety Collateral has not
previously been included in a Borrowing Base Certificate delivered to Lender,
(ii) all cash collateral pledged to Federal Insurance Company, Everest, Liberty
Mutual, Chartis or such other Surety pursuant to the Specified Surety Agreements
that is in the possession or under the control of Federal Insurance Company,
Everest, Liberty Mutual, Chartis or such other Surety, as applicable, provided
that the Chartis Intercreditor, Everest Intercreditor, the Federal Insurance
Company and Liberty Mutual Intercreditor, or an intercreditor agreement entered
into after the Third Amendment Closing Date in form and substance satisfactory
to Lender, as applicable, is in full force and effect and (iii) cash collateral
pledged to Sureties (other than Federal Insurance Company, Everest, Liberty
Mutual, Chartis or any other Surety (so long as such Surety has entered into an
intercreditor agreement with Lender in form and substance satisfactory to
Lender)) up to an aggregate amount of $2,000,000 (exclusive of any drawings
under letters of credit issued for the benefit of such Surety) that is in the
possession or under the control of such Surety; provided, however, that in no
event shall Excluded Collateral include any amounts which from time to time may
be in the Collection Account or any Deposit Account in which cash collateral or
Qualified Cash is held.”

“‘Loan Documents’ means this Agreement, any Borrowing Base Certificate, the
Control Agreements, the Cash Management Documents, the Guaranty, the Federal
Insurance and Liberty Mutual Intercreditor, the Everest Intercreditor, the
Chartis Intercreditor, any intercreditor agreement entered into after the Third
Amendment Closing Date in form and substance satisfactory to Lender, the Letters
of Credit, each Patent and Trademark Security Agreement, any Copyright Security
Agreement, the Seller Subordination Agreement, the Collateral Assignment of
Purchase Agreement, the Omnibus Reaffirmation, any note or notes executed by any
Borrower in connection with this Agreement and payable to Lender, any Letter of
Credit Applications and other Letter of Credit Agreements entered into by any
Borrower in connection with the Existing Credit Agreement, and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries and Lender in connection with this Agreement, but
specifically excluding all Hedge Agreements.”

“Specified Surety Agreements” means the agreements with Chartis, Everest,
Federal Insurance Company, Liberty Mutual and/or any other Surety listed on
Schedule 5.31 to the Information Certificate.”

1.4 Effective as of the date hereof, Schedule 1.1 of the Credit Agreement is
hereby amended to amend and restated clause (i) of the definition of “Permitted
Liens” in its entirety to read as follows:

[IES] Letter Agreement- Third Amendment



--------------------------------------------------------------------------------

“(i) Liens in favor of Sureties in the Surety Collateral securing reimbursement
obligations for Surety Bonds procured by a Borrower in the ordinary course of
business consistent with past practices pursuant to a bonding program acceptable
to Lender; provided, that such Surety has, pursuant to documentation
satisfactory to Lender in the good faith exercise of its credit judgment: (a)
agreed not to require segregation of funds as to its Bonded Collateral without
the prior written consent of Lender (though Federal Insurance Company, Everest,
Liberty Mutual, Chartis, and any other Surety (so long as such Surety has
entered into an intercreditor agreement with Lender in form and substance
satisfactory to Lender) will be permitted such segregation upon a default under
the Bonded Contract and notice to Lender from Federal Insurance Company,
Everest, Liberty Mutual, Chartis, or such other Surety, as applicable; provided,
that the Federal Insurance and Liberty Mutual Intercreditor, the Everest
Intercreditor, the Chartis Intercreditor, or other intercreditor agreement
entered into after the Third Amendment Closing Date in form and substance
satisfactory to Lender, as applicable, is in full force and effect) and (b) (i)
acknowledged and agreed that pursuant to the Loan Parties’ cash management
system established in connection with this Agreement, proceeds of the Surety
Collateral, including Accounts arising from the Bonded Contracts (collectively,
“Bonded Contract Proceeds”) may be commingled with proceeds of other Accounts
and other Property of Borrowers in the Collection Account and other Deposit
Accounts in which Lender has, or in the future may have, security interests,
Liens or other rights, and (ii) consented to such commingling and to security
interests, Liens or other rights in the Collection Account and such other
Deposit Accounts, and (iii) released and waived any and all security interests
and other legal and equitable rights and interests that it may then or
thereafter have (as secured party, subrogee, trust fund beneficiary, or
otherwise) in or to (A) the Collection Account and such other Deposit Accounts
and (B) Bonded Account Proceeds that from time to time are in the Collection
Account and such other Deposit Accounts are in the possession of Lender, that
have been applied to indebtedness, liabilities or obligations from time to time
owing to Lender by Borrowers, or have otherwise been removed from, set off
against or applied from the Collection Account and such other Deposit Accounts.”

1.5 Effective upon the execution of this Letter Agreement, the Credit Agreement
shall be amended such that Schedule 5.31 to the Information Certificate attached
to the Credit Agreement as Exhibit E thereto shall be amended to add the
following:

 

“09/09/16    Agreement of Indemnity by and among certain Loan Parties, Everest
Reinsurance Company and Everest National Insurance Company”

II. CONDITIONS PRECEDENT

The foregoing consent and agreements by Lender are subject to the satisfaction
of the following conditions in form and substance acceptable to Lender in its
sole discretion:

(i) Lender shall have received this letter agreement duly and validly executed
by Borrowers, Guarantors and Lender;

(ii) Lender shall have received an executed copy of the Agreement of Indemnity
by an among Everest Reinsurance Company, Everest National Insurance Company and
the applicable Loan Parties;

(iii) Lender shall have received an executed copy of the Intercreditor Agreement
executed by Everest Reinsurance Company, Everest National Insurance Company and
the applicable Loan Parties; and

(iv) the representations and warranties contained in the Credit Agreement and
the Loan Documents shall be true and correct in all material respects as of the
date hereof as if made on the date hereof (except to the extent a representation
or warranty relates solely to a specific earlier date, in which case such
representation or warranty shall have been true and complete on and as of such
earlier date).

[IES] Letter Agreement- Third Amendment



--------------------------------------------------------------------------------

III. MISCELLANEOUS

Except as expressly set forth in this Letter Agreement, nothing contained herein
shall be construed as a waiver by Lender of any other present or future
violation, Default or Event of Default, covenant or provision of the Credit
Agreement, any Loan Document, or of any other contract or instrument between
Borrowers and Lender, and the failure of Lender at any time or times hereafter
to require strict performance by Borrowers of any provision thereof shall not
waive, affect or diminish any right Lender has to thereafter demand strict
compliance therewith. Lender hereby reserves all rights granted under the Credit
Agreement, each Loan Document, and any other contract or instrument among
Borrowers and Lender. Irrespective of any previous failures or delays of Lender
in the monitoring or in the requiring of compliance by Borrower with the duties,
obligations, and agreements of Borrowers in the Credit Agreement and the Loan
Documents, hereafter Borrowers are expected to comply strictly with their
duties, obligations and agreements under the Credit Agreement and the Loan
Documents. Similarly, except as set forth above, nothing contained in this
Letter Agreement shall directly or indirectly in any way whatsoever either: (i)
impair, prejudice or otherwise adversely affect Lender’s rights at any time to
exercise any right, privilege or remedy in connection with the Credit Agreement
or any Loan Document, (ii) amend or alter any provision of the Credit Agreement
or any Loan Document or any other contract or instrument, or (iii) constitute
any course of dealing or other basis for altering any obligation of Borrowers
under the Credit Agreement and the Loan Documents or any right, privilege or
remedy of Lender under the Credit Agreement and the Loan Documents or any other
contract or instrument among Borrowers and Lender. Nothing in this Letter
Agreement shall be construed to be a consent by Lender to any transactions other
than the Proposed Transaction.

This Letter Agreement shall be a “Loan Document” and failure to comply with the
terms and conditions hereof shall be an Event of Default. This Letter Agreement
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which counterparts
taken together shall constitute one and the same instrument. Any signature
delivered by a party by facsimile or other form of electronic transmission shall
be deemed to be an original signature hereto.

This Letter Agreement is binding upon and shall inure to the benefit of Lender
and Borrowers and their respective successors and assigns. This Letter Agreement
may be signed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. THIS LETTER AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.

THIS LETTER AGREEMENT, THE CREDIT AGREEMENT, AND THE LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

Please execute this Letter Agreement in the space provided below to acknowledge
each Borrower’s agreement to the foregoing. By execution of this Letter
Agreement in the space provided below, each Borrower (a) ratifies and confirms
that the Credit Agreement and all Loan Documents, and all renewals, extensions,
and restatements of, and amendments and supplements to, any of the foregoing,
are and remain in full force and effect in accordance with their respective
terms and (b) agrees to reimburse and save Lender harmless from and against
liabilities for the payment of all out-of-pocket costs and expenses arising in
connection with the preparation, execution, and delivery of this Letter
Agreement, including, without limitation, the reasonable fees and expenses of
legal counsel to Lender which may be payable in respect of this Letter
Agreement.

[Remainder of Page Intentionally Left Blank]

[IES] Letter Agreement- Third Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

Sincerely,   WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Howard I. Handman

Name:   Howard I. Handman Title:   Authorized Signatory

[IES] Letter Agreement- Third Amendment



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED AS OF THE DATE FIRST WRITTEN ABOVE

BORROWERS: IES HOLDINGS, INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Senior Vice President, CFO & Treasurer IES
COMMERCIAL & INDUSTRIAL, LLC By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President & Treasurer IES COMMERCIAL,
INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President & Treasurer IES PURCHASING &
MATERIALS, INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   President & Treasurer IES RESIDENTIAL, INC.
By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President, CFO & Treasurer INTEGRATED
ELECTRICAL FINANCE, INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   President & Treasurer

[IES] Letter Agreement- Third Amendment



--------------------------------------------------------------------------------

IES MANAGEMENT LP By: INTEGRATED ELECTRICAL FINANCE, INC., its General Partner
By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   President & Treasurer IES MANAGEMENT ROO,
LP

By: IES OPERATIONS GROUP, INC., its

General Partner

By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   President & Treasurer IES RENEWABLE ENERGY,
LLC By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President & CFO IES SUBSIDIARY
HOLDINGS, INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Chief Financial Officer HK ENGINE
COMPONENTS, LLC By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President, CFO & Treasurer MAGNETECH
INDUSTRIAL SERVICES, INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President, CFO & Treasurer

[IES] Letter Agreement- Third Amendment



--------------------------------------------------------------------------------

SOUTHERN INDUSTRIAL SALES AND SERVICES, INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President, CFO & Treasurer CALUMET
ARMATURE AND ELECTRIC, L.L.C. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President, CFO & Treasurer SHANAHAN
MECHANICAL & ELECTRICAL, INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President & Treasurer IES
INFRASTRUCTURE SOLUTIONS, LLC By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President & Treasurer TECHNIBUS, INC.
By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Vice President & Treasurer

[IES] Letter Agreement- Third Amendment



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO AS

OF THE DATE FIRST WRITTEN ABOVE

GUARANTORS: IES CONSOLIDATION, LLC By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   President & Treasurer IES SHARED SERVICES,
INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   President & Treasurer IES PROPERTIES, INC.
By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   President & Treasurer KEY ELECTRICAL
SUPPLY, INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   President IES TANGIBLE PROPERTIES, INC. By:
 

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   President & Treasurer IES OPERATIONS GROUP,
INC. By:  

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   President & Treasurer ICS HOLDINGS LLC By:
 

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   President & Treasurer

[IES] Letter Agreement- Third Amendment